Order entered January 7, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01441-CV

                             SUSAN ANN FISHER, Appellant

                                              V.

                   MEDICAL CENTER OF PLANO, ET AL., Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-01024-2014

                                          ORDER
       Before the Court is the Motion to Dismiss for Lack of Jurisdiction and Motion to Strike

Plaintiff’s Amendment to Notice of Appeal filed on January 5, 2015 by appellees Medical Center

of Plano, Cynthia Carter, RN, Anne W. Handley, RN, and Ray Delgadillo, RT. By opinion dated

January 6, 2015, the Court granted the motion to dismiss previously filed on December 12, 2014

by appellees Alireza Zafarmand Atef, M.D. And Salman Waheed, M.D.            Accordingly, we

DENY as moot Medical Center of Plano, Cynthia Carter, RN, Anne W. Handley, RN, and Ray

Delgadillo, RT’s January 5, 2015 Motion to Dismiss for Lack of Jurisdiction and Motion to

Strike Plaintiff’s Amendment to Notice of Appeal.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE